Citation Nr: 0725180	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-22 228	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960 and from October 1961 to August 1962.  He also 
had 10 months of other active service.  He died in August 
2001.  The appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2003 of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2007, the appellant appeared at a hearing before the 
undersigned. A transcript of the hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND  

According to the amended death certificate, the veteran died 
in August 2001 at the age of 65.  The cause of death was 
cancer of unknown primary source with musculoskeletal and 
liver metastases. 

At the time of the veteran's death, service connection was in 
effect for degenerative arthritis with total knee replacement 
of the left knee, 60 percent disabling, and a right knee 
disability, 20 percent disabling, for a combined rating of 80 
percent. The veteran was also rated totally disabled based on 
individual unemployability.  



The appellant asserts that the veteran's service-connected 
disabilities contributed to his death. 

As the record does not contain sufficient medical evidence to 
decide claim, under the duty to assist, further evidentiary 
development is needed.  Accordingly, the case is REMANDED for 
the following action:

1. Arrange to have the veteran's file 
reviewed by a VA physician to determine 
whether it is at least as likely as not 
that the service-connected knee 
disabilities contributed substantially 
or materially to the veteran's death. 

The examiner is asked to comment on the 
summaries of VA hospitalizations in 
October to December 1999, in March to 
April 2001, and in July 2001, as well 
as the report of the terminal illness 
in August 2001. 

In formulating the opinion, the 
examiner is asked to consider the 
following: 

The term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.  If the 
requested opinion cannot be 
provided without resort to 
speculation, the examiner should 
so state. 

The term "contributory cause of 
death" means that a service-
connected disability contributed 
substantially or materially to 
cause death and it is not 
sufficient to show that it 
casually shared in producing 
death, but rather it must be shown 
that there was a causal 
connection.  38 C.F.R. § 3.312(c).

A service-connected disability 
involving muscular or skeletal 
function, static in nature, and 
not materially affecting other 
vital body functions would not 
generally be held to have 
contributed to death primarily due 
to an unrelated disability.  
38 C.F.R. § 3.312(c)(2).

There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death 
can be anticipated irrespective of 
coexisting conditions, but, even 
in such cases, there is for 
consideration whether there may be 
a reasonable basis for holding 
that a service-connected condition 
was of such severity as to have a 
material influence in accelerating 
death.  In this situation, 
however, it would not generally be 
reasonable to hold that a service-
connected condition accelerated 
death unless such condition 
affected a vital organ and was of 
itself of a progressive or 
debilitating nature.  38 C.F.R. 
§ 3.312(c)(4). 



2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, then 
furnish the appellant a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


